DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the hook-loop fastener fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 uses the limitation “a rotation handle” in line 14, but the rotation handle has previously been introduced so the limitation should be “the rotation handle.”
Claim 13 introduces the limitation of “a second end a hook-loop floor strip” without disclosing the “first end” thereby making it unclear which end is being held in a first location.
Claim 14 uses the limitation “a hook-loop floor strip” in line 1, but the hook-loop floor strip has previously been introduced so the limitation should be “the hook-loop floor strip.”
Claim 14 uses the limitation “an apparatus for configuring an exercise performance area” in line 2, but the apparatus has previously been introduced so the limitation should be “the apparatus for configuring an exercise performance area.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al. (United States Patent #6,227,479).  Dean et al. shows an apparatus, the apparatus comprising: a handle, 100; a shank, 90, mechanically connected to the handle; a spindle, 36, mechanically connected to the shank and held a distance from the handle, the spindle including a plurality of spindle parts, the plurality of spindle parts forming a groove area defining a groove, 50; and, a rotation handle, 38, the rotation handle mechanically connected to the spindle, to cause the spindle to rotate (Figs. 1, 2, 3; column 2, line 52 to column 3, line 7).  The apparatus of Dean et al. is capable of being used to configure an exercise performance area.
Regarding claims 5-8, in an apparatus claim, limitations directed toward materials used in the apparatus are only given patentable weight to the extent that the apparatus must be capable of working on the claimed materials.  The apparatus of Dean et al. is capable of holding a hook-loop floor strip at least three inches wide with an inner end inserted into the groove such that the hook-loop fastener fabric can be wound around the spindle (Figs. 1, 2).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (United States Patent #6,227,479 in view of Gonzales et al. (United States Patent # 7,984,870).   As shown in paragraph 11 above, Dean et al. shows the claimed invention except for a spindle bushing and spindle bushing bracket.  Gonzales et al. also shows an apparatus with a rotation handle to rotate a spindle upon which material can be wound.   Gonzales et al. further shows a spindle bushing, 24, and a spindle bushing bracket, 14, wherein the spindle bushing is mechanically connected to the spindle while maintaining physical contact with the spindle bushing bracket to rotate the spindle (Figs. 6, 7A-C, 15A; column 3, line 56 to column 4, line 5). It would have been obvious to one of ordinary skill in the art at the time of filing the application to add the spindle bushing and spindle bushing bracket of Gonzales et al. into the apparatus of Dean because Gonzales et al. shows this to be a common and effective mechanism to support a spindle being rotated by a rotation handle to wind material onto the spindle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (United States Patent #6,227,479 in view of Cid (United States Patent Publication #2012/0211582).   As shown in paragraph 11 above, Dean et al. shows the claimed invention except for the limitation that the handle creates a guide, the guide providing control of a fastener.   Cid also shows an apparatus, the apparatus comprising: a handle, 14; a shank, 26, mechanically connected to the handle; a spindle mechanically connected to the shank, the spindle including a plurality of spindle parts, 22, 24, the plurality of spindle parts forming a groove area defining a groove; and, a rotation handle, 20, the rotation handle mechanically connected to the spindle, to cause the spindle to rotate and thereby wind up material, the material having an end inserted into the groove (Fig. 3).  Cid further shows a guide, 18, parallel to and spaced from the spindle through which the material being wound is threaded (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add a slot into the handle of Dean et al. to provide a guide for the material being wound on the spindle because Cid teaches this guide slot is beneficial for ensuring the material is not misaligned while being wound on the spindle (paragraph 0015).

Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination shows the claimed methods for configuring or taking down an exercise performance area.  Dean et al., which is the closes prior art, could be used to perform the claimed method steps but there is no motivation in the prior art to use it in this way.


Drawings
The drawings are objected to because the specification does not contain a brief description of Figs. 10, 11, 12, and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Alternatively, the specification can be amended to include brief descriptions of Figs. 10, 11, 12, and 13 taking care to ensure no new matter is introduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubner and Lichtenstein each show apparatuses similar to that of Dean et al. and applicant’s invention.
Engelsher shows a winding apparatus with a guide slot in a bar parallel to the spindle similar to Cid and applicant’s invention.
Pickering, Smith, Tommaso, and Sotazaki et al. each show material winding apparatuses with some elements similar to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 27, 2021